                      Case 1:21-mj-00239-GMH Document 1 Filed 02/17/21 Page 1 of 1
AO 91 (Rev. 11/11) Criminal Complaint


                                     UNITED STATES DISTRICT COURT
                                                                for the
                                                      DistrictDistrict
                                                 __________    of Columbia
                                                                       of __________

                  United States of America                         )
                             v.                                    )
                     JOHN ANDERSON
                                                                   )      Case No.
                      DOB: xx/xx/xxxx                              )
                        PDID: None                                 )
                                                                   )
                                                                   )
                          Defendant(s)


                                                 CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                   January 6, 2021              in the county of                                 in the
                       District of           Columbia          , the defendant(s) violated:

            Code Section                                                     Offense Description
18 U.S.C. §§ 111(a) and 2                       - Assaulting, Resisting, or Impeding Certain Officers and Aiding and Abetting
18 U.S.C. §§ 231(a)(3) and 2                    - Civil Disorder and Aiding and Abetting
18 U.S.C. §§ 641 and 2                          - Theft of Government Property and Aiding and Abetting
18 U.S.C. §§ 1752(a)(1) and (a)(2)              - Entering and Remaining in a Restricted Building or Grounds
40 U.S.C. §§ 5104(e)(2)(D) and (G)              - Violent Entry and Disorderly Conduct on Capitol Grounds




         This criminal complaint is based on these facts:
See attached statement of facts.




         ✔ Continued on the attached sheet.
         u


                                                                                              Complainant’s signature

                                                                                     Special Agent Randy Combs, FBI
                                                                                               Printed name and title

$WWHVWHGWRE\WKHDSSOLFDQWLQDFFRUGDQFHZLWKWKHUHTXLUHPHQWVRI)HG5&ULP3E\
7HOHSKRQH VSHFLI\UHOLDEOHHOHFWURQLFPHDQV                                               Digitally signed by
                                                                                                       G. Michael Harvey
Date:             02/17/2021
                                                                                                 Judge’s signature

City and state:                         Washington, D.C.                       G. MICHAEL HARVEY , U.S. Magistrate Judge
                                                                                               Printed name and title
